DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over M. Suzuki, U.S. 2012/0235388 (“Suzuki”) in view of Kobayashi et al. U.S. 2022/0126779 (“Kobayashi”).  Suzuki discloses
an occupant protection system (paragraph [0073]) comprising: 
a first airbag device (40) including a first bag (42), the first bag being configured to be deployed along a side surface of a compartment of a vehicle [0073] upon a side impact of the vehicle [0073]; 
a second airbag device (10) including a second bag (14), the second bag including a shoulder pressing part (14a) on an outer side (fig. 1) in a vehicle width direction (fig. 1, 3); and 
circuitry configured to control deployment and non-deployment of the shoulder pressing part of the second airbag device in accordance with a state of the side impact of the vehicle [0075].  
Suzuki does not disclose the shoulder pressing part being configured to be deployed between a seat and a shoulder of an occupant.  
Kobayashi teaches a shoulder pressing part (C101) being configured to be deployed between a seat back (abstract, 1) and a shoulder of an occupant [0006]. Fig. 15A), on an outer side (fig. 15A, 15B) in a vehicle width direction (fig. 15B).  One of ordinary skill in the art at the time the invention was filed would find modifying Suzuki such that it comprised the shoulder pressing part between a seat and shoulder of an occupant in view of the teachings of Kobayashi obvious so as to prevent the upper arm being caught between the airbag and the chest of the occupant, preventing a situation in which the chest of the occupant P is pressed by excessive pressure [0090]. 

Claim(s) 1 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kobayashi and Moberg et al. U.S. 2018/0111582 (“Moberg”).  Suzuki discloses an occupant protection system (abstract) comprising: 
a first airbag device (abstract, fig. 1) including a first bag (paragraph [0022]), the first bag being configured to be deployed along a side surface of a compartment of a vehicle ([0022], fig. 1) upon a side impact of the vehicle [0029]; 
a second airbag device [0097] including a second bag (14), the second bag including a shoulder pressing part (14a), but does not disclose the shoulder pressing part being configured to be deployed between a seat and a shoulder of an occupant.  
Kobayashi teaches a shoulder pressing part (C101) being configured to be deployed between a seat back (abstract, 1) and a shoulder of an occupant [0006]. Fig. 15A), on an outer side (fig. 15A, 15B) in a vehicle width direction (fig. 15B).  One of ordinary skill in the art at the time the invention was filed would find modifying Suzuki such that it comprised the shoulder pressing part between a seat and shoulder of an occupant in view of the teachings of Kobayashi obvious so as to prevent the upper arm being caught between the airbag and the chest of the occupant, preventing a situation in which the chest of the occupant P is pressed by excessive pressure [0090]. 
Suzuki discloses an airbag control (circuit, [0068]) to control deployment and non-deployment of the shoulder pressing part of the second airbag device in accordance with a state of the side impact of the vehicle (abstract), but is not specific to a processor.  Moberg teaches an airbag control processor [0033] configured to control deployment and non-deployment of an airbag.  One of ordinary skill in the art at the time the invention was filed would find modifying Suzuki such that it comprised the airbag control processor in view of the teachings of Moberg obvious as an element interchangeable in the art with predictable results of performing instructions and operating the system [0033].
In reference to claims 2 – 4, Suzuki in view of Kobayashi and Moberg further discloses
[[claim 2]] the airbag control processor is configured to control the deployment and the non-deployment of the shoulder pressing part of the second airbag device on a basis of a signal supplied from an impact detector (sensor [0068]), the impact detector being configured to detect an impact state of the vehicle [0075];
[[claim 3]] wherein the first airbag device comprises a curtain airbag device (40), the second airbag device comprises a side airbag device (10), the second bag includes a body part (14) configured to be deployed in a side region of the occupant (fig. 1); 
[[claim 4]] wherein the side airbag device includes two bags that are configured to be deployed in a state [0070] where the two bags are separated away from each other in an upper-lower direction (fig. 1), and the second bag comprises one, of the two bags of the side airbag device, that is configured to be deployed on an upper side (14a).

Claim(s) 5 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kobayashi and Moberg as applied to claims 1 - 4 above, and further in view of T. Hill, U.S. 5,730,464 (“Hill”).  Suzuki as modified does not disclose the side deployment part configured to be deployed in a side region of a head of the occupant.  Moberg teaches a side deployment part (44) configured to be deployed in a side region of a head of the occupant (column 1, line 18).  One of ordinary skill in the art at the time the invention was filed would find modifying Suzuki in view of Kobayashi and Moberg such that it comprised the side deployment part to reach the side region of a head of the occupant in view of the teachings of Hill obvious so as to shorten the distance that the head travels to reach an airbag (column 1, line 40).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614